NON-FINAL REJECTION (REISSUE OF U.S. PATENT 9,271,068)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	4
III. STATUS OF CLAIMS	4
IV. PRIORITY AND AIA  STATUS	5
V. DOCUMENTS CITED HEREIN	6
VI. RESPONSE TO ARGUMENTS	6
VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, 6th PARAGRAPH	14
VIII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	20
IX. CLAIM OBJECTIONS – MINOR INFORMALITIES	43
X. CONCLUSION	43


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 15/893,442 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is 2/9/2018 (“Actual Filing Date”). 
 	The Instant Application is a reissue application of U.S. Patent No. 9,271,068 (“Patent Under Reissue”) titled “APPARATUS AND METHOD FOR A WIRELESS EXTENSION COLLAR DEVICE FOR ALTERING OPERATIONAL MODE OF MOBILE AND FIXED END-USER WIRELESS DEVICES BY VOICE COMMANDS.”   The Patent Under Reissue was filed on 12/25/2011 and assigned by the Office non-provisional U.S. patent application control number 13/274,196 (“Non-Provisional Application”) and issued on 2/23/2016 with claims 1-20 (“Originally Patented Claims”). 
 	On 10/10/2019, a Non-Final Rejection was issued (“Oct 2019 Non-Final Rejection”).
 	On 1/10/2020, Applicant submitted a response to the Oct 2019 Non-Final Rejection (“Jan 2020 Response”).
 	On 3/9/2020, a Final Rejection was issued in response to the Jan 2020 Response (“Mar 2020 Final Rejection”).
 	On 7/9/2020, Applicant filed a Notice of Appeal.
 	On 9/9/2020, Applicant filed an Appeal Brief (“Sep 2020 Brief”).
 	On 12/14/2020, Examiner issued an Examiner’s Answer in response to the Sep 2020 Brief (“Dec 2020 Examiner’s Answer”).
 	On 3/4/2021, Applicant’s appeal was dismissed for failure to pay the appeal forwarding fee.
 	On 3/16/2021, Applicant submitted a Request for Continued Examination that included remarks and claim amendments (“Mar 2021 RCE”).
 	On 4/26/2021, a Non-Final Rejection was issued (“Apr 2021 Non-Final Rejection”).
 	On 10/18/2021, Applicant submitted a response to the Apr 2021 Non-Final Rejection (“Oct 2021 Response”).
	On 12/29/2021, a Final Rejection was issued in response to the Oct 2021 Response (“Dec 2021 Final Rejection”).
 	On 4/25/2022, Applicant submitted a Request for Continued Examination that included remarks and claim amendments (“Apr 2022 RCE”).
	This non-final Office action addresses the Apr 2022 RCE.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”  	


III. STATUS OF CLAIMS
 	Claims 1-21 and 25 are currently pending (“Pending Claims”).
 	Claims 22-24 are cancelled (“Cancelled Claims”).
 	Claims 1-21 and 25 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claims 1-21 and 25 are rejected under 35 U.S.C. § 103(a). 	


IV. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control no. 61/573,866 (“Provisional Application”). To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of 9/13/2011, which is the filing date of the Provisional Application. 
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d).  
	AIA  Status. Because the instant application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


V. DOCUMENTS CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent 4,084,139 (“Jakobe”);
 	U.S. Patent 8,498,425 (“Graylin”);
 	U.S. Patent 6,424,820 (“Burdick”);
 	U.S. Patent 7,072,686 (“Schrager”);
 	U.S. Patent 4,426,733 (“Brenig”);
 	U.S. Patent 4,070,553 (“Hass”);
 	U.S. Patent 6,091,832 (“Shurman”);
 	U.S. Patent 6,980,165 (“Yuasa”);
 	U.S. Patent Application Publication 2009/0274335 (“Cheung”). 


VI. RESPONSE TO ARGUMENTS
VII. Claim Interpretation – 35 U.S.C. § 112, 6th Paragraph 
 	Applicant traverses the invocation of § 112, 6th paragraph, and the identification of corresponding structure for Functional Phrases #1 – 5. 
 	Via amendment, Functional Phrases #1, #3, and #5 (claims 4, 12, and 19) have been removed from the claims. Accordingly, the issue of § 112, 6th paragraph, invocation for these phrase has been rendered moot.
	However, since Applicant has provided no reasoning or rationale in support of Applicant’s position in respect to Functional Phrases #2 and #4, the previous determinations in respect to invocation of § 112, 6th paragraph, and identification of corresponding structure for Functional Phrases #2 and #4 are maintained herein for the reasons previously given.

IX. Claim Objections – Improper Markups
 	The current claim set appears to include the proper claim markups; accordingly, the previous objection to claim 21 is withdrawn. However, Applicant is reminded that 37 C.F.R. § 1.173(d) provides that changes in the claims are to be made “relative to the patent being reissued” (rather than previous versions of claims). Accordingly, when claim language is to be added to a claim and then removed in a subsequent amendment, the removal of that claim language should not be shown via brackets. 
 	For instance, claims 1 and 9 improperly shows the word “listening” being omitted via bracketing when “listening” was not part of the original claim language.
 	In addition, care should be taken not to both underline and bracket claim language such as in claim 20 where “a” is both underlined and contained within a bracket in line 4. 
 	Applicant is respectfully requested to carefully review the claims for compliance with Rule 173 in respect to proper markups.  

X. Claim Rejections – 35 U.S.C. § 112, 2nd Paragraph (Indefiniteness)
 	Since Functional Phrases #1, #3, and #5 (claims 4, 12, and 19) have been removed from the claims via amendment, the previous § 112, 2nd paragraph, rejections based on lack of disclosed algorithms for these phrases have been withdrawn.


XI. Claim Rejections – 35 U.S.C. § 251 (Improper Recapture)
  	Regarding the recapture issue, Applicant asserts that independent claims 1, 9, and 17 have been amended “to provide clarity, rending [sic] the §251 rejection moot.” 
  	In the Dec 2021 Final Rejection, claim 1 was rejected under § 251 for improper recapture because the claim omitted surrendered subject matter, i.e., the claim omitted “the end members of the collar house integrated circuits with embedded logic, the embedded logic receives voice commands from the human and a device status from the end-user wireless device to control an operational mode from communication, music, computations, record, send and enter data and images in the end-user wireless device” (see Dec 2021 Final Rejection at pp. 24-30).
	Claim 1 has now been amended, inter alia, to recite “circuitry that receives voice commands from the human to control the end-user wireless device.”
  	Accordingly, claim 1 now retains, in broadened form, the surrender generating limitation. Since the current amendment retains a broadened form the of surrender generating limitation, the claim is considered to be materially narrowed relative to the originally-filed patent claims, and a “full or substantial” recapture of surrendered subject matter has been avoided. See MPEP § 1412.02(III)(B)(4).
 	For this reason, the previous § 251 rejection of claim 1 for improper recapture are now withdrawn.  Similar amendments have been made to claims 9 and 17, and the § 251 rejections of these claims are withdrawn for the same reason.
 	
XII. Claim Rejections – 35 U.S.C. § 103 (Obviousness)
 	Regarding the previous § 103 rejections, Applicant alleges “the claims were used as a blueprint to pick and choose isolated features from the cited references, while ignoring contrary portions of the cited references that would have discouraged their combination as recited in the Office Action” (see Apr 2022 RCE at p.17). Applicant cites various judicial cases to support the contention that the claims “as a whole” must be considered, and therefore, it is impermissible to “pick and choose” teachings from multiple prior art references in order to obviate the claimed invention (see id.). This principle may be applicable to some extent, but it has been clarified by the Supreme Court, which dictates, “[c]ommon sense teaches, however, that familiar items may have obvious used beyond their primary purposes, an in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” (see KSR International Co. v. Teleflex, 82 USPQ2d 1385, 1397 (U.S. 2007)). “A person of ordinary skill is also a person of ordinary creativity, not an automaton” (see id.). 
 	For the previous § 103 rejections, the teachings of multiple prior art references have been combined to obviate the claimed invention. Such teachings have not been selected using Applicant’s disclosure as a roadmap to arbitrarily pick and choose disparate, unrelated features for combination using improper hindsight. Rather, the teachings have been combined in a manner in which the various elements are employed for their known functions in a predictable fashion, as explained below. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as the judgment takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


 	Applicant alleges that Burdick does not teach a “transmitting pattern of a transmitting antenna in each of the end-members is oriented below the neck of the user,” as recited in claims 1, 9, and 17 (see Apr 2022 RCE at p. 18). In support of this assertion, Applicant references column 6:19-21 of Burdick, which teaches that the coverage area of Burdick’s antenna is in the shape of a sphere 1 to 3 meters in diameter. Based on this teaching, Applicant concludes that Burdick’s antennas clearly create a transmitting pattern above the neck of the user.
 	In the Dec 2021 Final Rejection, however, reliance was made on passages at columns 31 and 33 of Burdick for the teaching of the transmitting pattern of the antennas being “oriented below the neck of the user” (see Dec 2021 Final Rejection at pp. 31-32). Specifically, Burdick teaches employing a directional antenna, as opposed to a conventional omnidirectional antenna at column 31:34-39. As a result, the transmitting pattern of the antennas is directed downward towards a receiving device, rather than in the shape of a sphere oriented in all directions. This teaching is further supported at column 33:4-20 of Burdick, which teaches that “optimal coupling may be achieved when … the antenna in the slave unit is pointed downward.” This is an express teaching of the transmitting pattern of the antennas in the end-members being oriented downward and below the neck of the user, as claimed in claims 1, 9, and 17.

 	Applicant alleges “a person of ordinary skill in the art would not combine several of the references cited in the Office Action to arrive at the claimed subject matter” (see Apr 2022 RCE at p. 18). Specifically, Applicant argues that nothing in the Jakobe reference hints that the AM/FM radio described therein could or should be combined with another device to control that other device using verbal commands and that Jakobe’s AM/FM radio can only be utilized as a unitary, stand-alone AM/FM receiver with no other mode or method of using it (see id. at pp. 18-19). 
 	Jakobe’s AM/FM radio device was patented in 1978, long before the advent of portable multimedia devices that utilize near-field wireless connections, such as Bluetooth, to interface with other devices. Burdick’s disclosure, which was patented nearly 25 years later, represents a substantial advance in the state of the art as it relates to portable multimedia devices. In essence, the teachings of Burdick improve upon the limited functionalities of Jakobe’s AM/FM receiver by allowing connectivity of earbuds or a headset to a portable control device capable of providing audio from a variety of sources, such as a CD player, tape player, FM radio, cell phone, computer, and the like (see Burdick at column 3:5-28). Accordingly, Jakobe establishes that the physical configuration of the claimed invention, i.e., a collar worn around the neck with two end-members housing speakers, was a conventional arrangement, and Burdick establishes that providing wireless-connection capabilities was a well-known improvement in the field of portable listening devices.  
 	The KSR decision provided many exemplary rationales that support a conclusion of obviousness, such as: 
 	(A) Combining prior art elements according to known methods to yield predictable results; 
 	(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
 	(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 	– see MPEP § 2141(III).

 	All three of these rationales apply to the combination of Jakobe and Burdick. Whereas Jakobe teaches a personal listening device with limited capabilities – i.e., only capable of receiving AM/FM radio signals – Burdick presents a substantial improvement upon such a limited device by providing wireless connectivity to a portable control unit capable of delivering audio from a variety of sources.
 	Applicant asserts that two design goals led to the invention:
 	The first design goal was to avoid headphones, earphones, or earpieces because they are uncomfortable to wear for extended periods of time, they are unsightly, and because they affect normal hearing when worn as they are intended to cut out ambient noise from the environment (see Apr 2022 RCE at p.19). These goals are directly addressed by Jakobe at column 1:30-51, which teaches:
Each of these prior art devices, however, has been less than wholly satisfactory in one or more ways. For example, mounting of loudspeakers and receiver components on different parts of the body is rather cumbersome and presents obvious inconvenience for the user, as well as having not, to my knowledge, been heretofore extended to provide stereo-type reception. On the other hand, supporting a receiver and associated earphones on the head of the user usually results in fatigue or discomfort for the user after a relatively short period of use, as well as interfering with his ability to hear sounds from other sources such as someone addressing him. In any event, none of the known prior art apparatus has provided or suggested means for positioning a loudspeaker adjacent each ear of the user to achieve stereophonic sound effect and semiprivate listening while neatly enclosing and comfortably mounting such speakers and all of the associated radio and powering equipment on the user's shoulders by means of unitary apparatus that may essentially be “worn as a garment”, without the need for harnesses, tight binding straps or the like.


 	The second design goal was to avoid transmitting RF radiation in close vicinity to the brain (see Apr 2022 RCE at p.19). As explained above, at columns 31 and 33, Burdick expressly teaches employing directional antennas in a headset so as to orient transmission signals downward and away from the user’s head.
  	Applicant asserts that the device described in Burdick is contrary to both of these design goals (see Apr 2022 RCE at p. 20). Examiner respectfully disagrees inasmuch as Jakobe establishes that the stated shortcomings of earphones and headphones were expressly identified long ago and were overcome by designing a collar worn around a user’s neck, and Burdick establishes that employing directional antennas to produce transmission patterns below a user’s neck and brain was a well-known concept in the field of portable multimedia devices at least as early as 1999 upon the filing of Burdick’s patent.
 	Accordingly, both of Applicant’s stated design goals and claimed solutions have been rendered obvious by the prior art teachings of Jakobe and Burdick.
 	
 	Additionally, Applicant disparages Haas [sic] for not having Bluetooth or wireless functionality, not having microphones, Hass’ device not being used to control an attached music player, not giving audible status information, and the like (see Apr 2022 RCE at pp. 20-21). However, these remarks are not relevant to the outstanding § 103 rejection because Hass was only relied upon for the limited teaching that providing a tilt mechanism to control the directions of speakers mounted on a collar was a well-known concept in the field of personal listening devices. 

 	Finally, Applicant asserts that in the field of personal listening devices, there are myriad of options and solutions to select from, as opposed to a finite number of identified, predictable solutions that could support an inference of obviousness (see Apr 2022 RCE at p. 21). This assertion appears to constitute a rebuttal to an obviousness rejection supported by an “obvious to try” rationale. The assertion is not relevant to the outstanding § 103 rejections because an “obvious to try” rationale was not relied upon in the previous rejections of independent claims 1, 9, and 17. 
 	 	For the foregoing reasons, Applicant’s arguments in respect to the obviousness of the claims are not persuasive, and the previous rejections are maintained. However, since claims 1, 9, and 17 have been amended to include voice-command capabilities, the Brenig reference is relied upon for obviating such a limitation.
	

VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, 6th PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 	Functional Phrase #2 (claim 8) – tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears
	
	Functional Phrase #4 (claim 16) – tilt mechanism to fine tune orientation of the directional speakers towards the human ears

	Functional Phrase #11 (claim 1) – tilt mechanisms adjust the direction of the speakers for the speakers to radiate sound toward the ears of the human wearing the collar around the neck 

	Functional Phrase #12 (claim 17) – tilt mechanisms adjust direction of the speakers to radiate sound toward the ears of the human wearing the collar around the neck 
 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181 II.B

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 
 	Functional Phrase #2 (claim 8) – tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears 
 	– corresponds to tilt mechanism 78, as illustrated in FIGS. 3A and 3B of the Patent Under Reissue. The corresponding structure of the tilt mechanism is described as a “prior art arrangement of screws at 90 degree angle to each other” (see column 5:22-23). 

	Functional Phrase #4 (claim 16) – tilt mechanism to fine tune orientation of the directional speakers towards the human ears 
 	– corresponds to tilt mechanism 78, as illustrated in FIGS. 3A and 3B of the Patent Under Reissue. The corresponding structure of the tilt mechanism is described as a “prior art arrangement of screws at 90 degree angle to each other” (see column 5:22-23).

	Functional Phrase #11 (claim 1) – tilt mechanisms adjust the direction of the speakers for the speakers to radiate sound toward the ears of the human wearing the collar around the neck 
 	– corresponds to tilt mechanism 78, as illustrated in FIGS. 3A and 3B of the Patent Under Reissue. The corresponding structure of the tilt mechanism is described as a “prior art arrangement of screws at 90 degree angle to each other” (see column 5:22-23). 

	Functional Phrase #12 (claim 17) – tilt mechanisms adjust direction of the speakers to radiate sound toward the ears of the human wearing the collar around the neck 
 	– corresponds to tilt mechanism 78, as illustrated in FIGS. 3A and 3B of the Patent Under Reissue. The corresponding structure of the tilt mechanism is described as a “prior art arrangement of screws at 90 degree angle to each other” (see column 5:22-23). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing (e.g., teachings in prior art patents) that the claim recites/recite sufficient structure for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

VIII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  	Claims 1-3, 8-11, and 16, and 25 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), and Brenig (U.S. 4,4426,733).
 	Regarding claim 1, Jakobe discloses a personal use wireless extension device (FIGS. 1 and 2), comprising:
 	a.    a collar that has two end-members (14, 16) and a joining member (18), wherein, when the collar is worn around the neck of a human, the joining member (18) is positioned behind the neck and two end-members (14, 16) are positioned on two collarbone areas below the ears and next to the neck (i.e., Jakobe’s listening device 10 is U-shaped like a collar with two end-members 14 and 16 and is adapted to be worn around the neck as shown in FIG. 2);
 	b.    the two end-members of the collar have positioned thereon directional speakers (34, 38) that radiate sound above in the direction of the ears of the human wearing the collar around the neck, the personal use wireless extension listening device is used to listen to audio that is wirelessly received (i.e., the two end-member have speakers 34 and 38 facing upward and radiating sound towards the wearer’s ears and is used to listen to AM/FM radio audio that is received wirelessly).

 	Jakobe’s listening device 10 is utilized as a radio receiver and therefore does not appear to wirelessly connect with an end-user wireless device wherein the end-user wireless device is from a group of, a music system, a mobile wireless communication device, a desktop communication device, and an audio/video recording device, as claimed. 
 	Also, since Jakobe’s listening device is utilized as a receiver, the end members do not include antennas for transmission and reception of wireless signals with a transmitting pattern below the user’s neck, nor do they include circuitry that receives voice commands from the human to control the end-user wireless device, as claimed.

 	Burdick discloses a wireless listening device (FIG. 3) that may be embodied as a headset (see column 7:35-45). As shown in FIGS. 3 each slave unit (55A, 55B) corresponding to respective left and right ears, contains its own battery, microphone, speaker, circuitry, controls, and so forth. Furthermore, each slave portion includes a wireless transceiver antenna (58A, 58B) for the reception and transmission of wireless signals between an end-user device, such as a master control unit (50). Burdick employs directional antennas such that the transmission patterns are pointed downward towards and end-user device that is worn, e.g., on a user’s belt (see columns 31:34-39 and 33:4-20). 
 	It would have been obvious to modify Jakobe by the teachings of Burdick to include downward-oriented antennas in each of Jakobe’s end-members so that Jakobe’s listening device can bi-directionally and wirelessly communicate with an end-user wireless device, as claimed, since Burdick establishes that it was conventional at the time of the invention to include bi-directional antennas in each end-member of a headset so as to communicate wirelessly with an end-user device, and incorporating these features into Jakobe’s listening device would have produced an improved listening device that can communicate with end-user devices instead of merely receiving over-the-air radio signals.    

	Neither Jakobe nor Burdick appear to teach the end-members have a tilt mechanism to adjust the direction of the speakers towards the ears of the user wearing the device.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

	Burdick teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).
  	The combination of Jakobe, Burdick, and Hass does not appear to expressly teach including circuitry that receives voice commands from the human to control the end-user wireless device, as claimed.
	However, at the time the invention was made, employing an integrated circuit with logic that enables voice commands for controlling functions of an audio device was conventional and well-known in the art. For instance, Brenig teaches a voice-controlled radio transceiver that is programmed with an integrated controller (13) and associated logic to provide a wide variety of voice-controlled functions, including turning the unit on or off, adjusting the volume, and so forth (see Brenig at column 4:26-39). It would have been obvious to those skilled in the art to modify Jakobe, Burdick, and Hass by the teachings of Brenig to achieve the claimed invention since Brenig teaches that providing a wide variety of voice-command functions is useful to handicapped persons lacking the maneuverability necessary for operating a conventional transceiver or to persons who are driving and cannot divert their attention elsewhere (see Brenig at column 3:53-62).

	The above modifications to the listening device of Jakobe are supported by KSR Rationales (A), (C), and (D) since the modifications amount to merely combining prior art elements according to known methods to yield predictable results, using known prior art headset elements to improve Jakobe’s device in the same way, and applying known techniques to a known device ready for improvement to yield predictable results. See MPEP § 2141(III).

	Claim 9 claims the method that directly corresponds to the device of claim 1 and is rejected on the same grounds.

	Regarding claim 2, the combination of Jakobe, Burdick, Hass, and Brenig teaches the personal use wireless listening device as in claim 1, comprising:
 	the end-members of the collar house integrated circuits with embedded logic (Burdick: FIG. 14 – the slave unit can be outfitted with a specialized integrated circuit 141), controls (24/26/28 at FIG. 2 of Jakobe), wireless circuits (Burdick: FIG. 3 – 56A, 57A, 56B, 57B; or FIG. 14 – 142), transmitting and receiving antennas (Burdick: FIG. 3 – 58A, 58B), microphones (Burdick: FIG. 3 – 59A, 59B), and batteries (Burdick: FIG. 3 – 60A, 60B), in additional to the directional speakers (Burdick: FIG, 3 – 61A, 61B; also Jakobe’s speakers 34 and 38), wherein the end-members also function as a wireless communication device, to the end-user device.

	Claim 10 claims the method that directly corresponds to the device of claim 2 and is rejected on the same grounds.

	Regarding claim 8, the combination of Jakobe, Burdick, and Hass teaches the personal use wireless extension device as in claim 1, comprising a tilt mechanism to fine tune an orientation of the directional speakers towards the human ears.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

	Claim 16 claims the method that directly corresponds to the device of claim 8 and is rejected on the same grounds.

	Regarding claim 3, the combination of Jakobe, Burdick, Hass, and Brenig teaches the personal use wireless extension listening device as in claim 2.
	Burdick teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).
	At the time the invention was made, employing an integrated circuit with embedded logic that receives voice commands for controlling functions of an audio device was conventional and well-known in the art. For instance, Brenig teaches a voice-controlled radio transceiver that is programmed with an integrated controller (13) and associated logic to provide a wide variety of voice-controlled functions, including turning the unit on or off, adjusting the volume, and so forth (see Brenig at column 4:26-39). It would have been obvious to those skilled in the art to modify Jakobe, Burdick, and Hass by the teachings of Brenig to achieve the claimed invention since Brenig teaches that providing a wide variety of voice-command functions is useful to handicapped persons lacking the maneuverability necessary for operating a conventional transceiver or to persons who are driving and cannot divert their attention elsewhere (see Brenig at column 3:53-62).

	Claim 11 claims the method that directly corresponds to the device of claim 3 and is rejected on the same grounds.

	Regarding claim 25, Jakobe discloses a personal use wireless extension device (FIGS. 1 and 2), comprising:
 	a.    a collar that has two end-members (14, 16) and a joining member (18), wherein, when the collar is worn around the neck of a human, the joining member (18) is positioned behind the neck and two end-members (14, 16) are positioned on two collarbone areas below the ears and next to the neck (i.e., Jakobe’s listening device 10 is U-shaped like a collar with two end-members 14 and 16 and is adapted to be worn around the neck as shown in FIG. 2);
 	b.    the two end-members of the collar have positioned thereon directional speakers (34, 38), where each directional speaker is located on each end-member, substantially farthest from joining member so as to radiate sound above in the direction of the ears of the human wearing the collar around the neck, the personal use wireless extension listening device is used to listen to audio that is wirelessly received (i.e., the two end-member have speakers 34 and 38 facing upward and radiating sound towards the wearer’s ears and is used to listen to AM/FM radio audio that is received wirelessly).

 	Jakobe’s listening device 10 is utilized as a radio receiver and therefore does not appear to wirelessly connect with an end-user wireless device wherein the end-user wireless device is from a group of, a music system, a mobile wireless communication device, a desktop communication device, and an audio/video recording device, as claimed. 
 	Also, since Jakobe’s listening device is utilized as a receiver, the end members do not include antennas for transmission and reception of wireless signals with a transmitting pattern below the user’s neck, nor do they include circuitry that receives voice commands from the human to control the end-user wireless device, as claimed.

 	Burdick discloses a wireless listening device (FIG. 3) that may be embodied as a headset (see column 7:35-45). As shown in FIGS. 3 each slave unit (55A, 55B) corresponding to respective left and right ears, contains its own battery, microphone, speaker, circuitry, controls, and so forth. Furthermore, each slave portion includes a wireless transceiver antenna (58A, 58B) for the reception and transmission of wireless signals between an end-user device, such as a master control unit (50). Burdick employs directional antennas such that the transmission patterns are pointed downward towards and end-user device that is worn, e.g., on a user’s belt (see columns 31:34-39 and 33:4-20). 
 	It would have been obvious to modify Jakobe by the teachings of Burdick to include downward-oriented antennas in each of Jakobe’s end-members so that Jakobe’s listening device can bi-directionally and wirelessly communicate with an end-user wireless device, as claimed, since Burdick establishes that it was conventional at the time of the invention to include bi-directional antennas in each end-member of a headset so as to communicate wirelessly with an end-user device, and incorporating these features into Jakobe’s listening device would have produced an improved listening device that can communicate with end-user devices instead of merely receiving over-the-air radio signals.    

	Neither Jakobe nor Burdick appear to teach the end-members have a tilt mechanism to adjust the direction of the speakers towards the ears of the user wearing the device.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

	Burdick teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).
  	The combination of Jakobe, Burdick, and Hass does not appear to expressly teach including circuitry that receives voice commands from the human to control the end-user wireless device, as claimed.
	However, at the time the invention was made, employing an integrated circuit with logic that enables voice commands for controlling functions of an audio device was conventional and well-known in the art. For instance, Brenig teaches a voice-controlled radio transceiver that is programmed with an integrated controller (13) and associated logic to provide a wide variety of voice-controlled functions, including turning the unit on or off, adjusting the volume, and so forth (see Brenig at column 4:26-39). It would have been obvious to those skilled in the art to modify Jakobe, Burdick, and Hass by the teachings of Brenig to achieve the claimed invention since Brenig teaches that providing a wide variety of voice-command functions is useful to handicapped persons lacking the maneuverability necessary for operating a conventional transceiver or to persons who are driving and cannot divert their attention elsewhere (see Brenig at column 3:53-62).

	The above modifications to the listening device of Jakobe are supported by KSR Rationales (A), (C), and (D) since the modifications amount to merely combining prior art elements according to known methods to yield predictable results, using known prior art headset elements to improve Jakobe’s device in the same way, and applying known techniques to a known device ready for improvement to yield predictable results. See MPEP § 2141(III).

 	
	Claims 4 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), Graylin (U.S. 8,498,425), and Schrager (U.S. 7,072,686). 
	Regarding claim 4, the combination of Jakobe, Burdick, Hass, and Brenig teaches the personal use wireless extension device as in claim 2.
	Burdick further teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).

  	The combination of Jakobe, Burdick, Hass, and Brenig does not appear to expressly teach:
 	a.    the integrated circuits have embedded logic that receives voice commands from the human wearing the collar that control operation of the end-user wireless device and wirelessly transmits such commands to the end-user wireless device;
  	b.    the integrated circuits also have embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar;
 	c.    the voice commands and the device status data are used to effect change in the operational mode for communication, record, send and enter data and images in the end-user wireless device.

 	Graylin discloses a wearable headset with voice-command capabilities. In particular, Graylin’s headset comprises:
	a.    integrated circuits having embedded logic that receives voice commands from the human wearing the collar that control operation of an end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	b.    the integrated circuits also having embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user);
 	c.    the voice commands and the device status data are used to effect change in the operational mode for communication, record, send and enter data and images in the end-user wireless device (see Graylin at column 7:25-41: voice commands and status data are used to change the operational mode of an end-user device 90 for calling, texting, emailing, searching the internet, etc.).
 	
 	It would have been obvious at the time the invention was made to modify the teachings of Jakobe, Burdick, Hass, and Brenig to include the claimed voice-control and status capabilities since Burdick teaches that adapting a wireless headset to be interfaced with a voice-controlled portable device was conventional (see Burdick at column 12:37-46), and Graylin teaches that including additional logic for receiving/transmitting voice commands and receiving status data so as to effect change in the operational mode of the end-user device allows the convenience of connecting the device to a wide range of multimedia devices, such as mobile phones, personal computers, portable audio devices, TVs, and the like, which can be controlled via voice commands and audio status feedback (see Graylin at columns 1:38—2:9 and 7:62-65). Accordingly, audio from a variety of sources can be heard with the listening device, rather than simply radio broadcasts, as taught by Jakobe.

 	Although Graylin does not appear to expressly disclose using voice commands and status data for changing the operational mode for “music,” “computations,” and “sending and entering images” in the end-user device, it would have been obvious to those skilled in the art to provide the function of using voice commands (i.e., spoken by a user) and status data (i.e., audible alerts for “ready to listen”) to change the operational mode of the end-user device to essentially any known operational mode, dependent upon the particular capabilities of the end-user device. For instance, Schrager teaches a wireless headset (105, FIG. 1) that receives voice commands that are used to place an end-user device (110) into any of the possible operational modes in which the device is capable of operating (see FIG. 2), such as “music” – corresponding to a CD player mode of operation, and “computations” – corresponding to GPS location computations. Even though “sending and entering images” are not expressly disclosed by either Graylin or Schrager as one of the numerous available operational modes, the inclusion of such a mode amounts to merely a design consideration in respect to the capabilities of the end-user device. In other words, sending/entering images is an operational mode of numerous conventional wireless end-user devices, and providing the capability of utilizing voice commands and status data to place the device in such a mode according to the teachings of Graylin and Schrager would have been an obvious expedient. 

	Claim 12 claims the method that directly corresponds to the device of claim 4 and is rejected on the same grounds.

	Claims 5 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), and Yuasa (U.S. 6,980,165).
 	Regarding claim 5, the combination of Jakobe, Burdick, Hass, and Brenig teaches the personal use wireless extension device as in claim 1, but does not appear to teach the one or more antennas being located in the joining member instead of being located in the end-members.
 	However, at the time the invention was made, it was conventional to locate the antenna of a headset in the joining member, such as shown in FIGS. 1 and 3 of Yuasa. It would have been obvious to those skilled in the art to achieve the claimed invention by locating an antenna in the joining member of Jakobe’s headset, as taught by Yuasa, since Yuasa teaches this was a conventional placement of an antenna in a headset that produces certain advantages over locating the antenna in end-members (see, e.g., Yuasa at columns 1:46—2:2).

	Claim 13 claims the method that directly corresponds to the device of claim 4 and is rejected on the same grounds.

	Claims 6 and 14 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), and Cheung (U.S. PG-PUB 2009/0274335).
 	Regarding claim 6, the combination of Jakobe, Burdick, Hass, Brenig teaches the personal use wireless extension device as in claim 1, but it does not appear to teach:
 	a.    a joint in the center of the joining member that joins two halves of the collar, the joint facilitates removal and wear of the collar on the human neck;
 	b.    the joint being used to adjust the collar for different human neck sizes.
 	Cheung discloses a shoulder/neck supporting electronic device that is worn around the neck of a user where speakers are placed in proximity to the collarbones, and the device is in wireless communication with an end-user device (see FIG. 1). In particular, Cheung’s shoulder/neck supporting device includes a flexible joint 2111 in the center of a joining member that joins two halves of the device to facilitate removal and size adjustment of the device. It would have been obvious to achieve the claimed invention by including a joint for facilitating removal and size adjustment, as claimed, since Cheung shows that including a joint in a personal wireless device worn around the neck was conventional for the purposes of allowing a user to adjust the size of the apparatus for optimal comfort, and to allow the apparatus to be easily removed.  

	Claim 14 claims the method that directly corresponds to the device of claim 6 and is rejected on the same grounds.

	Claims 7 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), and Shurman (U.S. 6,091,832).
 	Regarding claim 7, the combination of Jakobe, Burdick, Hass, and Brenig teaches the personal use wireless extension device as in claim 1, but does not appear to teach the joining member has hinges for movement between end-members and the joining member that facilitate positioning the end-members with the speakers flat on the collarbone area.
 	Shurman discloses a wearable personal audio loop apparatus that a user wears around the neck and includes speakers that are placed in proximity to the collarbones (see FIGS. 3 and 5). In particular, Shurman teaches the apparatus includes hinges 64 and 68 (FIG. 5) that allow for movement between the end-member portions 58 and 60 and the joining member 56. It would have been obvious to achieve the claimed invention by including hinges, as claimed, since Shurman shows that including hinges in a personal wireless device worn around the neck was conventional for the purposes of allowing a user to adjust the size of the apparatus for optimal comfort, and to allow the apparatus to collapse to a small size.  

	Claim 15 claims the method that directly corresponds to the device of claim 7 and is rejected on the same grounds.
 

	Claims 17-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), and Graylin (U.S. 8,498,425).
	Regarding claim 17, Jakobe discloses a personal use wireless extension listening device (FIGS. 1 and 2), comprising:
 	a.    a collar that has two end-members (14, 16) and a joining member (18), the joining member connects the two end members, wherein, when the collar is worn around the neck of a human, the joining member (18) is positioned behind the neck and two end-members (14, 16) are positioned on two collarbone areas below the ears and next to the neck (i.e., Jakobe’s listening device 10 is U-shaped like a collar with two end-members 14 and 16 and is adapted to be worn around the neck as shown in FIG. 2);
 	b.    the two end-members of the collar have positioned thereon directional speakers (34, 38) that radiate sound above in the direction of the ears of the human wearing the collar around the neck (i.e., the two end-member have speakers 34 and 38 facing upward and radiating sound towards the wearer’s ears and is used to listen to AM/FM radio audio that is received wirelessly).
 	
 	Jakobe’s listening device 10 is utilized as a radio receiver and therefore does not include microphones in the end-members to pick up voice commands of a user, as claimed, so that the listening device can interface with an end-user device (i.e., a music system, a mobile wireless communication device, a desktop communication device, and an audio/video recording device). 
 	Jakobe’s device has directional speakers that play audio, however, it does not appear that Jakobe expressly teaches the speakers play audio that reflects device status data received from the end-user device, as claimed. 
 	Also, since Jakobe’s listening device is utilized as a receiver, the end members do not includes antennas for transmission and reception of wireless signals with a transmitting pattern below the user’s neck, as claimed, as claimed.

 	Burdick discloses a wireless listening device (FIG. 3) that may be embodied as a headset (see column 7:35-45). As shown in FIGS. 3 each slave unit (55A, 55B) corresponding to respective left and right ears, contains its own battery, microphone, speaker, circuitry, controls, and so forth. Furthermore, each slave portion includes a wireless transceiver antenna (58A, 58B) for the reception and transmission of wireless signals between an end-user device, such as a master control unit (50). Burdick employs directional antennas such that the transmission patterns are pointed downward towards and end-user device that is worn, e.g., on a user’s belt (see columns 31:34-39 and 33:4-20). Burdick’s microphones are utilized for receiving voice commands from a user so that the listening device can be adapted for use with an end-user device that incorporates voice-recognition capabilities (see column 12:37-46).
 	It would have been obvious to modify Jakobe by the teachings of Burdick to include downward-oriented antennas in each of Jakobe’s end-members so that Jakobe’s listening device can bi-directionally and wirelessly communicate with an end-user wireless device, as claimed, and by including microphones in the end-members in order to interface the listening device with an end-user device via voice commands, as claimed, since Burdick establishes that it was conventional at the time of the invention to include bi-directional antennas in each end-member of a headset so as to communicate wirelessly with an end-user device, and incorporating these features into Jakobe’s listening device would have produced an improved listening device that can communicate with end-user devices instead of merely receiving over-the-air radio signals.    

 	Furthermore, Burdick teaches that circuitry may be provided to emit an audio signal through the speakers that reflects device status data, such as reminding the user that the battery is low (see column 11:13-15). However, it is unclear whether Burdick’s device status data is “received from the end-user wireless device.” Rather, it appears to correspond to an audible indication that the battery of a slave unit is low, which, by all accounts, would not necessarily be a status indication received from the end-user device.
 	Accordingly, the combination of Jakobe and Burdick does not appear to expressly teach: 
	d. the directional speakers playing audio that reflects device status data received from the end-user wireless device, as claimed. 

	Graylin discloses a wearable headset with voice-command capabilities. In particular, Graylin’s headset comprises:
	a.    integrated circuits having embedded logic that receives voice commands from the human wearing the collar that control operation of an end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	b.    the integrated circuits also having embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user);
 	c.    the voice commands and the device status data are used to effect change in the operational mode for communication, record, send and enter data and images in the end-user wireless device (see Graylin at column 7:25-41: voice commands and status data are used to change the operational mode of an end-user device 90 for calling, texting, emailing, searching the internet, etc.).
 	
 	It would have been obvious at the time the invention was made to modify the teachings of Jakobe and Burdick by Graylin so that the directional speakers play audio that reflects device status data received from the end-user wireless device, as claimed, since Graylin teaches that playing a device status audio sound, such as a “ready to listen” sound, facilitates the adaptation of the end-user device for voice commands by providing the user with an audio prompt to issue a command (see Graylin at column 7:20-41). 

	Neither Jakobe nor Burdick appear to teach the end-members have a tilt mechanism to adjust the direction of the speakers towards the ears of the user wearing the device.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

  	Burdick teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).
  	The combination of Jakobe, Burdick, Hass, and Graylin does not appear to expressly teach including using voice commands to control the end-user wireless device, as claimed.
	However, at the time the invention was made, employing an integrated circuit with logic that enables voice commands for controlling functions of an audio device was conventional and well-known in the art. For instance, Brenig teaches a voice-controlled radio transceiver that is programmed with an integrated controller (13) and associated logic to provide a wide variety of voice-controlled functions, including turning the unit on or off, adjusting the volume, and so forth (see Brenig at column 4:26-39). It would have been obvious to those skilled in the art to modify Jakobe, Burdick, and Hass by the teachings of Brenig to achieve the claimed invention since Brenig teaches that providing a wide variety of voice-command functions is useful to handicapped persons lacking the maneuverability necessary for operating a conventional transceiver or to persons who are driving and cannot divert their attention elsewhere (see Brenig at column 3:53-62).

	The above modifications to the listening device of Jakobe are supported by KSR Rationales (A), (C), and (D) since the modifications amount to merely combining prior art elements according to known methods to yield predictable results, using known prior art headset elements to improve Jakobe’s device in the same way, and applying known techniques to a known device ready for improvement to yield predictable results. See MPEP § 2141(III).


	Regarding claim 18, the combination of Jakobe, Burdick, and Graylin teaches the personal use wireless extension device to the end-user wireless device, as in claim 17, comprising:
 	a.    the end-members of the collar house integrated circuits with embedded logic, controls, wireless circuit, antenna, and battery (see Burdick at FIGS. 3 and 14);
 	b.    the end-members function as wireless extensions of other end-user wireless devices that include, communication devices, music devices, and audio visual appliances used in an automobile, in a home, or office environment (see Graylin at column 5:1-8 – end-user devices include mobile phones and portable music players; see also Burdick at paragraph [0090] – end-user device can be a TV, CD player, DVD player, or a computer).

	Regarding claim 19, the combination of Jakobe, Burdick, and Graylin teaches the personal use wireless extension device to the end-user wireless device, as in claim 18, comprising:
	a.    integrated circuits that receive a voice command from the human wearing the collar, wherein the voice command is for controlling operation of the personal use wireless extension device (see 304-306, FIG 4 of Graylin);
	b.    integrated circuits that receive voice commands from the human wearing the collar that control operation of the end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	c.    the integrated circuits that receive end-user wireless device status data from the end-user wireless device and provide the end-user wireless device status data using audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user).

	Regarding claim 20, the combination of Jakobe, Burdick, Hass, and Graylin teaches the personal use wireless extension device as in claim 17, comprising the end-members have a tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 
 	

	Claim 21 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Hass (U.S. 4,070,553), Brenig (U.S. 4,4426,733), Graylin (U.S. 8,498,425), and Yuasa (U.S. 6,980,165).
	Regarding claim 21, the combination of Jakobe, Burdick, Hass, and Graylin teaches the personal use wireless extension device as in claim 17, but does not appear to teach the one or more antennas being located in the joining member instead of being located in the end-members.
 	However, at the time the invention was made, it was conventional to locate the antenna of a headset in the joining member, such as shown in FIGS. 1 and 3 of Yuasa. It would have been obvious to those skilled in the art to achieve the claimed invention by locating an antenna in the joining member of Jakobe’s headset, as taught by Yuasa, since Yuasa teaches this was a conventional placement of an antenna in a headset that produces certain advantages over locating the antenna in end-members (see, e.g., Yuasa at columns 1:46—2:2).


IX. CLAIM OBJECTIONS – MINOR INFORMALITIES
 	Claims 17, 19, and 25 are objected to because they appear to contain typos. Appropriate correction is required.
 	Claim 17 improperly recites: “A personal use wireless extension device to an end-user wireless device…”
 	Claim 19 improperly recites: “humanwearing” in the last line.
 	Claim 25 improperly recites: “speakersand” in line 8.
 	

X. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN M LAROSE/Primary Examiner, Art Unit 3992  


Conferees:

 


/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992